Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 1 of 34
                                                      FILED            LODGED


                                                    Jan 30 2020
                                                      CLERK U.S. DISTRICT COURT
                                                         DISTRICT OF ARIZONA
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 2 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 3 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 4 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 5 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 6 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 7 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 8 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 9 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 10 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 11 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 12 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 13 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 14 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 15 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 16 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 17 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 18 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 19 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 20 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 21 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 22 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 23 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 24 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 25 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 26 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 27 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 28 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 29 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 30 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 31 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 32 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 33 of 34
Case 2:12-cv-00601-ROS Document 3488 Filed 01/30/20 Page 34 of 34
